UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 M.S., on behalf of himself and his minor child                :                  3/9/2020
 D.J.,                                                         :
                                              Plaintiff,       :
                                                               :      19 Civ. 11371 (LGS)
                            -against-                          :
                                                               :           ORDER
                                                               :
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
    ------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

           WHEREAS, Plaintiff filed a Complaint on December 12, 2019. Defendant filed its

Answer on March 6, 2020. It is hereby

           ORDERED that by March 16, 2020, the parties shall return an executed Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court,1 if

the parties agree to conduct all further proceedings before Judge Parker, in compliance with Rule

73.1 of the Local Civil Rules for the Southern and Eastern Districts of New York. It is further

           ORDERED that by March 30, 2020, Plaintiff shall file a motion for summary judgment,

not to exceed 25 pages. By April 20, 2020, Defendant shall file the opposition and any cross-

motion for summary judgment, not to exceed 30 pages. By May 11, 2020, Plaintiff shall file a

reply and opposition to Defendant’s cross-motion for summary judgment if any, not to exceed 15

pages. By May 25, 2020, Defendant shall file a reply in support of the cross-motion for summary

judgment if any, not to exceed 10 pages. Notwithstanding these aforementioned page limits,




1
 The form is available at
https://nysd.uscourts.gov/sites/default/files/practice_documents/kpfSDNYFormConsentingToPro
ceedForAllPurposesBeforeAMagistrateJudge.pdf.
each party has discretion over how to allocate its respective 40 pages total of briefing total across

its two briefs, provided neither party exceeds the 40 pages of briefing total. It is further

       ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further

       ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped

Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

       ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Defendants (as the last-to-file party) shall also submit the courtesy copies

of all filings to Chambers. Except as provided here, the parties shall follow the Individual Rules

on motions, exhibits and courtesy copies.

       If the parties consent to Judge Parker’s jurisdiction, they shall seek further instructions

from Judge Parker on delivering electronic copies of the record and the Joint Statement and

physical courtesy copies to her Chambers.

Dated: March 9, 2020
       New York, New York




                                                   2
